internal_revenue_service department of the treas uniform issue list aoy co-co washington dc ein oicininnni teinoicitok eon ik itt ik kerrkermeeeerererkee contact person telephone number in reference to date sep i999 legend individual a individual b custodian c ri bi toi ir ir iir i tia iir ik fir iti nii iai fire oeic i io io toi tok tte te ite ooo too oie ira x feit iii isie a iii i io ioi ii ii kit ik facie ioi i iri toi ii state s i ee dear this ts in response to a request for letter rulings submitted on date as supplemented by letters dated date date and date concerning a rollover of funds from one individual_retirement_account into another individual_retirement_account under sec_408 of the internal_revenue_code code the facts and representations on which the request is based are as follows individual a was born on date and died on date at her death individual a had not attained age is her surviving_spouse at her death individual a maintained ira x with custodian c individual a designated her estate as the beneficiary of ira x in an ira beneficiary designation form dated date no distributions have been made from or individual b who was born on december aig iti init bitkiinkik contributions made to ira x after the date of individual a's death it is represented that ira x meets the requirements of sec_408 of the code prior to her death individual a executed a last will and testament will dated date which appointed individual b as sole executor of individual a's estate item vi of individual a’s will provides an outright marital bequest to individual b of the smallest amount necessary to reduce the federal estate_tax payable by reason of individual a's death to the lowest possible figure after first taking into account all other_property passing to individual a's surviving_spouse and after also taking into account all credits available to individual a's estate for federal estate_tax purposes as long as the use of any such credit will not increase the death taxes payable on account of individual a's death in addition item vi of individual a’s will grants her executor the widest discretion in selecting the property to be allocated to this bequest no death taxes shall be paid from this bequest on date the will was admitted to probate in state s and letters testamentary appointed individual b as the sole executor of individual a's estate item xhik of individual a's will authorizes individual b as sole executor of individual a's estate to make distributions in cash or in_kind or partly in each form_706 united_states estate and generation-skipping_transfer_tax return filed with respect to individual a shows the value of the total gross_estate at the date of death at approximately dollar_figure million item sec_3 through of schedule show the value of securities in ira x as approximately dollar_figure schedule m of the form_706 applicable to individual a's estate indicates that the value of the marital bequest computed pursuant to item vi of individual a's will is dollar_figure individual b as sole executor of individual a's estate proposes to fund the marital bequest under item vi of individual a's will with among other assets the entire ira x in particular all the assets in ira x would be distributed to individual a's estate and those same assets would then be distributed under item vi of individual a's will to individual b as the surviving_spouse of individual a within sixty days after the distribution of ira x to individual a's estate individual b would contribute those same assets to an ira established in his own name which will meet the requirements of sec_408 of the code as revised by a letter dated date your authorized representative requests the following rulings that the distribution of assets comprised of ira x to individual a's estate followed by the distribution of those same assets by individual a's estate to individual b as individual a's surviving_spouse in partial satisfaction of the outright marital bequest under rerrkkkke err ck ck aa item vi of the will and the contribution by individual b of those same assets to an ira established in his own name within sixty days after the distribution of the ira x to individual a's estate as proposed will qualify as a rollover_contribution by individual b within the meaning of sec_408 of the code that ira x is not an inherited ira within the meaning of sec_408 of the code with respect to individual b that the distribution of ira x will not be includable in the gross_income of individual b under sec_408 of the code with respect to your ruling requests sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution cade sec_408 of the code provides that sec_408 does not apply to any transfer described in sec_408 if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 question and answer a-4 b of the proposed income_tax regulations provides in part that in the case of an individual dying after december wr rink tick eich kik the only beneficiary of the individual who may elect to treat the beneficiary's entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary's own account is the individual's surviving_spouse if the surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 sec_1_408-8 q8 a-6 of the proposed_regulations provides in pertinent part that if the surviving_spouse of an employee rolls over a distribution from a qualified_plan into an ira such surviving_spouse may elect to treat the ira as the spouse's own ira in accordance with the provisions in a-4 generally if a decedent's ira proceeds pass through a third party eg an estate and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however in a situation where an estate is the beneficiary of the ira the surviving_spouse is the sole executor of the estate with sole discretion to allocate and pay estate assets the surviving_spouse as sole executor allocates ira assets to a marital bequest under decedent’s will and the surviving_spouse is the sole beneficiary of the marital bequest then for purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the estate here individual b is the surviving_spouse of individual a and the sole executor of individual a's estate individual a's estate is the beneficiary of ira x which will be distributed to her estate individual b who as sole executor of individual a's estate has the authority and discretion to allocate assets to individual a's marital bequest will allocate ira x to individual a's marital bequest under item vi of individual a's will all of the assets in ira x will then be distributed to individual a's estate and those same assets will be distributed to individual b the beneficiary of said marital bequest individual b will then take said ira x proceeds and contribute them to an ira described in code sec_408 to be set up and maintained in his name under these circumstances the service does not believe the general_rule should apply accordingly we conclude as follows that the distribution of assets comprised of ira x to individual a's estate followed by the distribution of those same assets by individual a's estate to individual b as individual a's surviving_spouse in partial satisfaction of the outright marital bequest under item vi of the will and the contribution by individual b of those same assets to an ira established in his own name within sixty days after the distribution of the ira x to ink ic ike tiki individual a's estate as proposed will qualify as a rollover_contribution by individual b within the meaning of sec_408 of the code that ira x is not an inherited ira within the meaning of sec_408 of the code with respect to individual b that the distribution of ira x will not be includable in the gross_income of individual b under sec_408 of the code this ruling is based on the assumption that ira x established by individual a and the ira to be established by individual b either meet or will meet the requirements of sec_408 of the code at all times relevant to the transaction described herein additionally it is based upon the assumption that the rollover will meet all the applicable_requirements of sec_408 of the code this ruling is also based on the assumption that custodian c is authorized to hold ira assets this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original and a deleted copy of this letter have been sent to the first authorized representative listed in a power_of_attorney on file in this office sincerely ae kiaale rg g riddle jr j chief employee_plans technical branch - enclosures deleted copy of this letter notice of intention to disclose notice ree
